FILED
                             NOT FOR PUBLICATION
                                                                             JUN 16 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


SANDRA ARELY PENA FLORES;                        No.   19-73185
JOSUE LEONEL MERROQUIN PENA,
                                                 Agency Nos.         A208-267-639
              Petitioners,                                           A208-267-640

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 14, 2022**
                               Pasadena, California

Before: RAWLINSON and CHRISTEN, Circuit Judges, and SIMON,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
      Petitioner Sandra Arely Pena Flores (Pena Flores) and her son Josue Leonel

Merroquin Pena (Josue), natives and citizens of El Salvador, seek review of the

Board of Immigration Appeals’ (BIA) final order affirming the Immigration

Judge’s (IJ) denial of Pena Flores’s application for asylum, withholding of

removal, and protection pursuant to the Convention Against Torture (CAT). Josue

seeks derivative relief through Pena Flores’s claims. We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition for review. Because the

parties are familiar with the facts, we do not recite them here.

      Our review is confined to the BIA’s decision except where the BIA adopts

the IJ’s decision. See Guerra v. Barr, 974 F.3d 909, 911 (9th Cir. 2020). We

review de novo questions of law, and we review the agency’s factual findings for

substantial evidence. See Abebe v. Gonzales, 432 F.3d 1037, 1039–40 (9th Cir.

2005). Although the IJ found Pena Flores not credible, the BIA assumed Pena

Flores’s credibility and dismissed her claims on other grounds. We too assume her

credibility for purposes of our review.

      1. Pena Flores sought asylum and withholding of removal based on the

proposed particular social group of “Salvadoran mothers refusing to provide

control and custody of their children to gangs.” As an initial matter, Pena Flores’s

testimony suggests gang members targeted her at her home based on generalized


                                           2
criminal motives. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)). But

assuming she could satisfy the nexus requirement, Pena Flores bore the burden to

demonstrate a cognizable particular social group by showing that the group is “(1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question.” Matter

of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014).

      Pena Flores contends her proposed group satisfies the particularity

requirement because she “is a family member and it is clearly evident through

blood ties being the parent of her son, family has definable boundaries that are

clear and can be known precisely.” “Particularity” requires the group to “be

defined by characteristics that provide a clear benchmark for determining who falls

within the group.” Id. at 239; see also Diaz-Reynoso v. Barr, 968 F.3d 1070, 1077

(9th Cir. 2020). “The ultimate question is whether a group ‘can accurately be

described in a manner sufficiently distinct that the group would be recognized, in

the society in question, as a discrete class of persons.’” Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1091 (9th Cir. 2013) (en banc) (quoting Matter of S-E-G-,

24 I. & N. Dec. 579, 584 (BIA 2008)).

      Pena Flores’s proposed group is arguably distinct from the type of gang-

recruitment groups that our court has rejected in other cases. See, e.g., Barrios v.


                                           3
Holder, 581 F.3d 849, 854–55 (9th Cir. 2009) (rejecting the proposed group of

young men in Guatemala who are targeted for gang membership but refuse to join).

However, Pena Flores does not offer any evidence that her alleged persecutors

perceive the collection of individuals she identifies as a distinct group, and the

defining characteristics of the proposed group are better described as amorphous.

Henriquez-Rivas, 707 F.3d at 1091 (“[I]t is relevant in considering whether a

group’s boundaries are so amorphous that, in practice, the persecutor does not

consider it a group.”). Although we have recognized that “in some circumstances,

a family constitutes a social group,” Molina-Estrada v. I.N.S., 293 F.3d 1089, 1095

(9th Cir. 2002), the group that Pena Flores proposed is tied only to a familial

relationship, not to a specific family targeted by the gang because of their family

membership, see, e.g., Parada v. Sessions, 902 F.3d 901, 910 (9th Cir. 2018)

(“FMLN members specifically sought out the ‘particular social group’ of

[petitioner’s] family, even shouting the [petitioner’s] family name as the guerrillas

entered the family’s village.”).

      Substantial evidence supports the BIA’s conclusion that Pena Flores’s

proposed particular social group does not satisfy the particularity requirement, and

therefore we need not reach the other elements of her proposed group or her nexus




                                           4
arguments. We deny the petition for review as to Pena Flores’s asylum and

withholding of removal claims.

      2. Pena Flores also challenges the BIA’s dismissal of her CAT claim. To

qualify for protection pursuant to CAT, an applicant bears the burden of

establishing “it is more likely than not that [she] . . . would be tortured” with the

consent or acquiescence of the government if returned to her home country. 8

C.F.R. § 1208.16(c)(2); see also Garcia-Milian v. Holder, 755 F.3d 1026, 1033

(9th Cir. 2014). Pena Flores submitted country conditions evidence describing

widespread gang violence in El Salvador, and suggesting some corruption between

gangs and public officials. She also testified that she did not seek help from police

in El Salvador because she believes they are working with the gangs and would not

do anything to help. But substantial evidence still supports the BIA’s conclusion

that Pena Flores failed to demonstrate the requisite likelihood that she would be

tortured and that Salvadoran officials would consent or acquiesce to that torture.

Accordingly, we deny the petition for review as to Pena Flores’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                            5